Preparation of the European Council, including the situation of the global financial system (debate)
(EL) The next item is the statements by the Council and the Commission on the preparation of the European Council, including the situation of the global financial system.
President-in-Office of the Council. - (FR) Madam President, President of the Commission, ladies and gentlemen, I am sure you will understand how difficult it is to speak to Parliament immediately after such a moment of emotion, humanity and solidarity as we have just experienced with the personal account and call for action by Ingrid Betancourt.
However, we need to come back to reality. The European Council meets on 15 and 16 October. This new session assumes particular importance at this time of crisis and instability, which calls for the expression of political will, initiatives and decisions from the European Union. The economic and financial situation will dominate the work of the European Council.
As I said to Parliament on 23 September, this crisis is not just an American crisis. It is now a European crisis. It is now an international crisis. The crisis of confidence in the markets and in our financial sector has got even worse over the last few days. The EU must shoulder its responsibilities.
The Council Presidency is determined to spare no effort on improving the coordination and coherence of national initiatives. It did so on Saturday with the meeting of the European members of the G7, in the presence of the Commission President, the Eurogroup president and the president of the European Central Bank. It did so yesterday at the Council of ministers of the economy and finance. It will do so again at the European Council on 15 and 16 October.
We have reached an agreement between Europeans on the need for close consultation about how each Member State manages the impact of the crisis on its own financial system. Dialogue within European is a concrete reality. There is permanent contact between governments, administrations, central banks, banking supervisors and the European Commission. As Jean-Claude Trichet reminded us, we respond to the crisis with our own resources and structures. We are not a federal government like the United States of America. We have nothing to be ashamed of; we have to work with the institutional context that is ours. It is time for action. The main thing is that Europeans work together and shoulder their responsibilities alongside the European Central Bank. In his declaration on Monday 6 October, the President of the European Council, Nicolas Sarkozy, recalled that EU leaders were unanimous in their desire to take all the necessary measures to ensure the stability of the financial system.
We should welcome the role of the European Central Bank and the other central banks - American, British, Swedish and Canadian - which have just agreed to a concerted rate cut by half a point. We must continue to act without delay. As the finance ministers pointed out in their meeting yesterday, there is an urgent need to reassure depositors and to supply the interbank market. This is how we will restore confidence. We must also conduct a detailed review of financial governance towards a system that is more favourable to long-time finance for the economy, to encouraging Europeans to save and to reducing volatility and financial speculation.
None of this is incompatible with maintaining a competitive and innovative finance industry. To improve governance, we are counting heavily on the European Commission's proposals. They need to be quick and daring.
Yesterday the Member States reached agreement on an immediate response, firstly to guarantee the stability of financial institutions by injecting capital or by any other means dictated by circumstances. From this point of view, the measures announced this morning by the British Prime Minister are most welcome. They are clearly in line with the commitments made by the heads of State and government on 6 October. Meanwhile, France is looking into a legal structure that would allow the government, if need be, to take a financial stake when and where necessary. The President of the European Council will continue to use these various initiatives and proposals as a basis for taking appropriate initiatives aimed at strengthening European coordination.
We also need to protect and guarantee the interests of depositors. The minimum level of protection for deposits in Europe is going to be raised, as you know, to EUR 50 000. Some Member States - very many in fact - have announced their decision to increase this protection to EUR 100 000. In the current exceptional circumstances, demonstrating flexibility in the application of Community rules on State aid and the provisions of the Stability and Growth Pact is a necessity. The European Commission, under the decisive impetus of its President, is helping us in this very specific case.
International coordination within the framework of the G7 at the end of the week is also necessary to restore confidence. As the Japanese finance minister and president-in-office of the G7 said, the G7 must send a strong, united message from the finance ministers and governors of the central banks. That is what the central banks have just done and it was a decisive and very positive signal, from that point of view. Obviously we need to bring in the large emerging countries on the stabilisation of the markets, in view of the international character of the crisis. That is exactly what the President of the European Council wants for the enlarged G8 by the end of the year.
Finally, the International Monetary Fund should be the main forum for conducting discussion among the major world players. It should go back to the role of financial policeman that it played originally, and look after monetary stability, financial stability, which was the plan immediately after the Second World War, instead of only controlling the situation of the emerging and developing countries.
Other than these extremely important developments concerning the economic and financial crisis, the Council Presidency wanted this Council to debate the energy and climate package. Under the decisive impetus of the German Presidency, in March 2007 the European Council made some ambitious commitments towards the environment. We want to preserve this environmental ambition of the package presented by the Commission, on which we are hoping - I am spelling this out - for agreement with Parliament in the First Reading. We must be ready and in a powerful position for the two meetings in Poznań in December 2008, then Copenhagen at the end of 2009.
However, the current background of economic slow-down is tending to exacerbate the concerns of some of our partners, as well as of our industries. We must respond to these worries together. We need to see what flexibility we can give them, though without compromising the targets, fundamentals and main balances in the package proposed by the Commission. What the package is about is the development model we will have to use in future; today's development model having been thrown into doubt by the current economic and financial crisis.
The Presidency also wanted the matter of energy security to be raised, in accordance with the conclusions of the extraordinary European Council on 1 September. On this subject, I will be quite plain: there is still a lot to do, particularly on energy efficiency, the diversification of energy sources, the interconnections, the development of infrastructure, cooperation with the big supplier countries, transit countries and the major consumers. We would like to adopt some orientations and guidelines in response to the legitimate concerns of many Member States and, particularly, of the most dependent Member States from an energy point of view, the central and eastern European Member States. We must set the guidelines so that, in November, the Commission can do what it has to do to make proposals for improving the energy security of our continent.
In accordance with the suggestion made by Ireland in June, which has been approved by all the Member States, the European Council will come back to the question of the Lisbon Treaty. This institutional issue, as we can see today, is more necessary than ever and is central to our concerns. As you know, the Presidency would like to have worked out by December a common path to be followed. The Irish Prime Minister, Brian Cowen, confirmed to the European Council President that he would present to his fellow heads of State and government the study commissioned by the Irish government analysing the reasons for the 'no' vote in the referendum and the conclusions that could be drawn from this. During his visit to Paris, he also announced the setting up of an ad hoc parliamentary committee, the discussions of which would feed into the discussions of the Irish government between now and November. On 6 October, Michael Martin, Minister for Foreign Affairs, confirmed before the Committee on Constitutional Affairs that the Irish government was determined to make concrete proposals. In parallel, the Presidency is calling for those who have not yet done so to complete the treaty ratification procedure. The instability we are currently experiencing is an additional justification for giving the European Union a new legal and institutional framework. We need it more than ever and we need it urgently.
The European Council will also be invited to adopt the European Pact on Asylum and Immigration, the text of which was the subject of political agreement on 25 September at the Justice and Home Affairs Council. I will not go back over what Mrs Betancourt said, but it is extremely important. Immigration remains an opportunity for Europe. The European Pact on Asylum and Immigration aims to give new impetus to the policy on migration, and is in line with the balanced framework of the comprehensive approach implemented since 2005 and the framework of the proposals made by the European Commission. It sets ambitious orientations for the future to progress towards a true common migration policy. The Pact embraces all aspects of managing migratory flows: not only the fight against illegal immigration and the control of borders, but also new areas such as economic immigration, proper harmonisation of asylum and the development of countries of origin. This seems absolutely essential to us as the Schengen area was enlarged this year.
As far as external relations are concerned, the European Council will evaluate whether Russia has complied with its obligations under the agreements of 12 August and 8 September regarding the withdrawal of Russian troops, on which the resumption of contact on the future partnership agreement between Russia and the European Union depends. EU-Russia relations will be the subject of a comprehensive and detailed evaluation by the Commission and the Council in readiness for the forthcoming Summit, planned in Nice on 14 November.
At the same time, the European Union is determined to maintain the support being given to its eastern neighbours with their efforts at economic and democratic modernisation. I recall in this regard the importance of the results of the EU-Ukraine Summit held in Paris in September, which marks an unprecedented step forward in relations between the European Union and Ukraine.
In the same spirit, the European Council will call for the strengthening of relations between the EU and Moldavia, which I visited last Monday, through a new country-specific agreement, more ambitious than the last, allowing it to be associated with various EU policies - if the forthcoming elections in the country go well. Furthermore, the General Affairs and External Relations Council will be charged with conducting a preliminary examination of the proposals on a future Eastern Partnership, which the Commission intends to present in November.
Madam President, President of the Commission, ladies and gentlemen, as you see, the French Presidency has a number of urgent matters to deal with. While it is certainly a Presidency of crisis management, it is also a Presidency that must not sacrifice its priorities. Europe taking action to meet today's challenges: that was the title we chose to give the work programme of the French Presidency a few months ago. That ambition is at the heart of our action more than ever. It should guide the work of the European Council on 15 and 16 October more than ever.